Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/13/2022, with respect to the previous objections to the drawings and specification have been fully considered and are persuasive.  Applicant has submitted a replacement Figure 8 and amended [0053] of the specification to obviate the issues.  The previous objections to the drawings and the specification have been withdrawn. 

Applicant’s arguments, see Remarks, filed 7/13/2022, with respect to the previous 103 rejection of claim 1 under modified Gernhardt have been fully considered and are persuasive.  Applicant has amended claim 1 regarding a post and the track, which does not appear to be taught by modified Gernhardt (see below).  The previous 103 rejection of claim 1 has been withdrawn. 

Examiner considers the application to be placed in condition for allowance.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Rejoinder
Rejoin withdrawn claim 9.  

Canceled claims
Cancel withdrawn claims 10-17.

Allowed claims
Claims 1, 3-9, 18-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed method for cleaning, and more particularly the degrees of freedom of movement detailed in Applicant’s specification (see specification, [0072], [0080]) and as captured by steps (b)-(e) of claim 1.  Examiner considers the best prior art of record to be Gernhardt et al. (US 4720213, “Gernhardt”).
Gernhardt teaches an apparatus for inspecting/cleaning for a welded joint between intersecting tubular members of an offshore platform (see Figures 1-4, main body portion 21, throat 22, arms 23, carrier 24, manipulator arms 25, tubular member TM.  column 1, lines 36-56.  column 5, lines 65-68.  column 6, lines 1-31).  Examiner had modified Gernhardt with secondary teachings of Chapman (US 5136969), Dos Santos et al. (US 20080313915, “Dos Santos”), and Moses et al. (US 7341283, “Moses”), and refers to the final action dated 5/13/2022 for more detail.  In particular, Examiner had relied on Chapman for teaching a set screw arrangement which had pertinence regarding positioning of a cleaning tool/nozzle (see Chapman’s Figures 1-3, 8-10, frame 14, ring construction 80, water nozzle assemblies 130, nozzle 132, spinning spray bar 134, telescoping member 136, set screw arrangement 138.  Column 6, lines 50-67.  column 7, lines 1-33).  Modified Gernhardt still does not teach the combination of the recited post and track features now required of claim 1.  
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1, 3-9, 18-19 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718